Per Curiam: These cases arise upon the same proceeding. It was an application by the collector of the city of Chicago, at the March term, 1871, of the Superior Court, for judgment upon a special assessment warrant, in a proceeding to widen an alley from Clark Street to La Salle Street—running east and west through block 117, school section addition to Chicago. We have examined the several points made, and perceive no ground for reversal, except as to one point, viz; the want of authority in the city collector to apply for judgment. His authority in this behalf had been abrogated by the new constitution. Hills v. Chicago, 60 Ill. 86. The judgments must be reversed and causes remanded. Judgments reversed.*    In conformity with this decision, the judgments of the court below are reversed in the cases of the following named appellants against the city of Chicago, all being rendered upon applications made by the city collector for orders to sell real estate for the payment of delinquent taxes and unpaid special assessments: John McGlashan, Wm. B. Snowhook, Frederick H. Winston et al., Henry H. Walker, A. T. Galt, Robert T. Lincoln et al. Alvin Salisbury, Joseph N. Barker, J. H. Dunham et al., Elizabeth W. Murray et al., Timothy Wright, Barnum Blake, Augustus J. Vaass et al., Pacific Hotel Co., J. Mason Parker, John C. Campbell et al., Andrew Garrison, Martin Andrews, Charles A. Gregory, George W. Gerrish, Charles Follansbee, Robert Rae, Henry Potwin, Walter N. Woodruff, Jacob Harris, Clara S. Mason, Mary Ann Hogarth, Charles V. Dyer, Brainard T. Smith, Henry H. Walker, P. D. Hamilton, Bridget O’Reilly, Francis M. Griffin, Philip Larmon, Francis Lamed, Henry H. Walker, George F. Harding, Walter N. Woodruff, Bernard A. Stampoffski, Walter N. Woodruff, Charles Follansbee, Phoebe R. Miller, John R. Hoxie. Francis Lamed, and Bridget O’Reilly.